COOPER, Justice,
concurring.
WTiile I agree that the increased compensation which the Appellees voted to pay themselves cannot be justified as a “rubber dollar” adjustment, I disagree with that portion of the majority opinion which holds that the maximum “rubber dollar” adjustment allowable in any particular year must correlate with the increase in the consumer price index during the preceding year. As noted in my concurring opinion in Allen v. McClendon, Ky., 967 S.W.2d 1 (1998), neither the language of KRS 64.527 nor the holdings of our previous cases support such a conclusion.
In Matthews v. Allen, Ky., 360 S.W.2d 135 (1962) and Commonwealth v. Hesch, Ky., 395 S.W.2d 362 (1965), we held that the maximum compensations recited in section 246 of the Constitution meant the purchasing power of such compensation in 1949 dollars, and that the compensation could be adjusted upward in accordance with increases in the consumer price index in order to maintain that purchasing power, hence the “rubber dollar.” We also held in Hesch that such adjustments were not “changes of compensation.” Thus, KRS 64.530(4), which requires changes of compensation to be made not later than the first Monday in May in the year in which the officers are elected and that such compensation shall not be changed during the term of office, does not apply to such adjustments. In Hasty v. Shepherd, Ky.App., 620 S.W.2d 325 (1981), the Court of Appeals specifically applied the “rubber dollar” principle to salary adjustments which county magistrates voted to themselves, and held that such adjustments did not constitute the “change of compensation” contemplated by KRS 64 .530(6). In response to Matthews and Hesch, the legislature enacted KRS 64.527, which requires the Department of Local Government to compute on an annual basis the maximum compensation allowable under the “rubber dollar” principle.
Nothing in KRS 64.527 requires the cost-of-living adjustment allowable in any particular year to correlate with the percentage of increase in the consumer price index for the previous year. The statute only requires the Department of Local Government to notify appropriate governing bodies of the maximum annual rate of compensation based on the present value of $7,200 in 1949 dollars. In fact, the increase in Matthews was from $8,400 to $10,800 per annum; in Hesch, the increase was from $7,200 to $9,600 per an-num; and in Sarakatsannis v. Baker, Ky., 488 S.W.2d 683 (1972), the increase was from $7,200 to $12,600 per annum. In all of those cases, the percentage of increased compensation exceeded the previous year’s percentage of increase in the consumer price index. (The opinion in Hasty v. Shepherd, supra, does not state the amount of the increase awarded in that case.)
This does not mean that any magistrate’s salary can be adjusted to the maximum computed under KRS 64.527 without application of KRS 64.530(4) and (6). It only means that a magistrate can receive a “rubber dollar” adjustment necessary to make his or her present salary equate with the purchasing power of whatever the salary was for that office in 1949. If the 1949 salary was the maximum, $7,200, and has not been reduced in the interim, then the present holder of that office could receive an adjustment to the maximum certified pursuant to KRS 64.527. But if the 1949 salary was, e.g.,^ $1,000 per *147annum, the present officeholder would be entitled not to an adjustment that would equate his or her present compensation with the 1949 purchasing power of $7,200, but to an adjustment that would equate that compensation with the 1949 purchasing power of $1,000. Any increase in excess of that amount would be a “change of compensation” subject to the dictates of KRS 64.530(4) and (6).
Here, the maximum compensation certified pursuant to KRS 64.527 for 1994 was $44,047 per annum. OAG 94-7. Appellees increased their annual compensation from $2,988 ($249 per month) to $9,600 ($800 per month). The record does not tell us what the salary for Clinton County magistrates was in 1949. Thus, there is no way to determine how much of an adjustment would be necessary to equate the purchasing power of the 1949 salary to 1994 dollars. The record is also silent as to when the $249 salary was established. Although Appellants would be entitled to an adjustment which would equate the purchasing power of their $249 salary to 1994 dollars, it is impossible to do so without knowing when that salary was established. Appellants had the burden of proof that the 1994 increase in their compensation was a “rubber dollar” adjustment and not a “change in compensation.” Carey v. Washington County Fiscal Court, Ky.App., 575 S.W.2d 161 (1978). Having failed to meet that burden, the increased compensation must be deemed a “change of compensation” awarded contrary to the dictates of KRS 64.530(4) and (6).
GRAVES, J., and JOHN T. BALLANTINE, Special Justice, join this concurring opinion.